Title: Paris Septr. 14[–6 October] 1783.
From: Adams, John
To: 


       Septr. 14. Mr. Thaxter took his Leave of me to return to America, with the definitive Treaty of Peace and the original Treaty with the States General.—I had been some days unwell, but soon fell down in a Fever. Sir James Jay, who was my Physician, gave me a vomit, &c. &c.
       On the 22d of September, I removed from the grand Hotel du Roi, to Mr. Barclays at Auteuil, where I have continued to this Sixth day of October 1783.
       Mr. Thaxter sailed in the Packet, from L’Orient, or rather from the Island of Groa Groix, on the 26 of Septr. with a good Wind.
       At first I rode twice a day in my Carriage, in the Bois de Boulogne: but afterwards I borrowed Mr. Jays Horse, and have generally ridden twice a day, untill I have made my self Master of this curious Forest.
       The Pavillon of Bagatelle, built by Mgsr. Comte D’Artois. The Castle of Madrid. The Outlet of the Forest near Pont Neuilly, the Porte which opens into the Grand Chemin, the Castle of Muet La Muette at Passy. The Porte which opens to the great Road to Versailles. The other Porte which opens into a large Village, nearly opposite to St. Cleod Cloud, are the most remarkable Objects in this Forest.
      